Title: To Thomas Jefferson from Alexander Hamilton, 6 March 1792
From: Hamilton, Alexander
To: Jefferson, Thomas


          
            Sir
            Treasury Department March 6th. 1792
          
          In consequence of the application of Mr. Andw. Ellicot, I have the honor to transmit you the Official copy of the Survey of the tract of Land purchased by the State of Pennsylvania from the United States.
          As I conceive this as an original paper filed of record in this Office in the Execution of an Act of the Legislature, I must ask the favor of your returning it to the Treasury as soon as you shall have caused a copy of it to be made.—I have the honor to be very respectfully Sir, your most obedt Servant,
          
            Alexander Hamilton
          
        